internal_revenue_service number release date index number ---------------------------- -------------------- -------------------------------------------------- ------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------------------- telephone number --------------------- refer reply to cc tege eb qp1 plr-138789-04 date date -------------------------------------------------- --------------------------------------------------------- ------------------------------------------ ----------------------------------------- --------------------------------- ------------------------------------------ ---------------------------------------------------------------------------------------------------- -------- legend x b c d state e f g date ------------------- date ------------------- date ------------------------ date ---------------------- date ------------------ date ---------------------- year a ------- act ---------------------------------------------------------------------------------------------------- -------------------------------- dear ------------------ this is in response to your request dated date as supplemented on date in which you request a letter_ruling on whether x is an instrumentality of state e under internal_revenue_code code sec_3121 such that services provided by employees of x are exempt from taxation as employment for purposes of the old-age survivors and disability insurance oasdi portion of federal_insurance_contributions_act fica_taxes plr-138789-04 facts on date the sole elementary_school in d was ordered closed by the superintendent of b in order to consolidate operations and save money in order to preserve the local elementary_school x was incorporated on date as a non-profit state e corporation on date x was granted a charter to operate an open-enrollment charter school pursuant to the state e education code x’s articles of incorporation articles adopted on date provide that x is organized for the promotion and maintenance of current public school facilities in d and to foster public education for the local school children prior to its charter the local school was a member of b the local school district and the traditional means of providing public education in state e x’s articles provide that x shall not carry on any activities not permitted to be carried on by a corporation exempt from federal_income_tax under code sec_501 the articles provide that no part of the net_earnings of x will inure to the benefit of any private persons and provide that upon its dissolution remaining assets shall be distributed for one or more tax-exempt or public purposes x’s bylaws as revised on date provide that the management business and affairs of x and all corporate powers shall be exercised by or under authority of the nine member board_of directors vacancies on the board are filled by members of the board_of directors at the annual meeting members may include parents guardians teachers as well as local residents and landowners of the d area the directors hold office until removed or their successors are elected or installed the state e commissioner of education retains the right to appoint a board_of managers to exercise the duties of the board_of trustees if the school fails to satisfy certain requirements an annual report of x’s financial activity is required all funds are required to be handled pursuant to the act of state e x received a favorable letter of determination dated date from the internal_revenue_service recognizing it as a federally tax-exempt code sec_501 organization on date x was granted a charter to operate an open-enrollment charter school by c offering state supported free public education to students in grades kindergarten through grade eight in the area of d the charter recites that x is a state e public school the charter requires x to obtain an annual audit of the financial and programmatic operations of x by a certified_public_accountant holding a permit from the state e board_of public accountancy which shall be filed with f the charter may not be revised without the approval of the state e commissioner of education x is subject_to the authority of the state e commissioner of education and is subject_to investigations by f to determine compliance with the terms of the charter with regard to accountability for student performance the school is subject_to specific rules of the state e education code and is required to provide an annual written evaluation of x’s plr-138789-04 compliance with these requirements with the state e commissioner of education x is required to fully comply with the financial_accounting principles published by f for the management and operation of charter schools x was granted the charter pursuant to the provisions of the state e education code relating to charter schools the recited purposes of charter schools in general include improve student learning increase the choice of learning opportunities within the public school system establish a new form of accountability for public schools and encourage different and innovative learning methods the specific rules governing open-enrollment charter schools provide that an organization_exempt_from_taxation under code sec_501 may be granted a charter by c to operate an open-enrollment charter school to provide instruction to students at one or more elementary or secondary grade levels as provided by the charter a charter school is subject_to many of the same requirements imposed on other state e public educational institutions and with permission may participate in any state program available to school districts the traditional means of providing public education in state e an open-enrollment charter school is subject_to the same operational requirements that apply to a school district an open-enrollment charter school is immune from liability to the same extent as a school district participation in the state e retirement_system is available on the same basis to employees of open enrollment charter schools as to employees of school districts an open-enrollment charter school does not have the authority to impose taxes however open-enrollment charter schools receive state funding and are entitled to available grants on the same basis as school districts the charter of a school may be modified placed on probation revoked or denied renewal by g for material violation of the terms of the charter failure to satisfy generally accepted accounting standards of fiscal management or failure to comply with an applicable law or rule x’s financial statements and independent auditor’s report from the year ended date indicate that for that year x received of its funding from state e from the federal government and from local support x leases its facilities from b for a nominal annual fee which is currently dollar_figure per year the facility used by x is the same one used when elementary education was provided by b b is responsible for major repairs to the building routine maintenance is provided by x the original charter of x expired in year a the charter has been renewed with f for an additional ten years plr-138789-04 law code sec_3101 imposes a tax on employees for oasdi ie the social_security_tax on the income of every individual received by such individual with respect to employment code sec_3111 imposes the social_security_tax on employers calculated as a percentage of wages with respect to employment subject_to certain exceptions not applicable in this case code sec_3121 provides that the definition of employment includes service in the employ of a state or any political_subdivision thereof or of any instrumentality of the foregoing by an individual who is not a member of a retirement_system of such state whether x is an instrumentality within the meaning of code sec_3121 is determined using the factors found in revrul_57_128 1957_1_cb_311 revrul_57_128 provides that the following factors are taken into consideration in determining the status of an organization as an instrumentality of one or more states or political subdivisions whether it is used for a governmental purpose and performs a government function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality whether such authority exists and the degree of financial autonomy and the source of its operating_expenses analysis an analysis of the facts of this case using the factors identified in revrul_57_128 follows governmental purpose and function state e has promulgated rules and standards applicable to open-enrollment charter schools as an alternative to standard or traditional public education in state e provided by school districts x is used for a governmental purpose and performs a governmental function as the provision of public education is a governmental purpose and function the state e statute governing open-enrollment charter schools makes them subject_to many of the same requirements to which public schools in state e school districts are subject x is subject_to the direct authority of the state e commissioner of education plr-138789-04 x’s charter is granted by c and is renewed by c an agency of state e the original charter expired in year a and the charter has been renewed for an additional ten years function performed on behalf of a state state e statute recites the intention that open-enrollment charter schools increase the choice of learning opportunities and encourage different and innovative learning methods within the public school system as such x provides an alternative form of public education through the open-enrollment charter school and encourages different and innovative learning methods x performs an educational function on behalf of state e x is performing functions previously performed by b x took over these educational functions when the elementary_school in d was ordered closed by the superintendent of b in order to consolidate operations and save money private interest versus government ownership x’s articles of incorporation provide that no part of the net_earnings of x will inure to the benefit of any private person the annual financial report indicates that over of its annual operating_expenses come from federal and state sources pursuant to the laws of state e state e retains an ownership_interest in property purchased by x with state e funds state e law further provides that in the event that x’s charter becomes forfeited or is not extended the commissioner of education of state e shall take possession of all of x’s property public control and supervision the control of x is in the board_of directors subject_to the state e commissioner of education x is subject_to many of the same requirements imposed on other state e institutions and may participate in other state programs available to school districts and has the same operational requirements that apply to school districts although the day- to-day management of x is by the board_of directors x is subject_to numerous statutory requirements x may not revise its charter without the approval of the state e commissioner of education x is subject_to investigations by f to determine charter compliance in accordance with state e rules x is required to furnish a copy of its annual audit to f x is also subject_to the state e education code rules governing student performance accountability and accreditation statutory authority state e statute authorizes g to grant a charter for an open-enrollment charter school to a code sec_501 organization x was chartered pursuant to the authority in the state e education code as an open-enrollment charter school financial autonomy source of operating funds plr-138789-04 x’s financial statements and independent auditor’s report from the year ended date indicates that for that period x received of its funding from state e from the federal government and from local support virtually the entire operating budget of x comes from state e or the federal government while the charter school does not have the authority to impose taxes it receives state funding and is entitled to grants on the same basis as state e school districts conclusion based upon the above analysis we conclude that x satisfies the criteria of revrul_57_128 and is an instrumentality of state e the services performed by x employees who are qualified participants in a retirement_system within the meaning of code sec_3121 are excluded from employment for purposes of code sec_3101 and sec_3111 no opinion is expressed on whether the employees of x participate in a retirement_system within the meaning of code sec_3121 the above analysis is based on the assumption that x’s employees are not covered by a sec_218 agreement the ruling contained in this letter is based upon information and representations submitted by the taxpayer’s representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it code sec_6110 provides that this ruling may not be used or cited as precedent sincerely _________________________ lynne camillo branch chief employment_tax branch cc tege eoeg et2 tax exempt government entities
